DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowance
Claims 1, 3-5, 7, 9-10, 12-14 and 17 are allowed.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the prior art of record does not teach or suggest, singularly or in combination, at least an electronic device comprising a semiconductor substrate; a silicon oxide layer on the substrate; a first layer comprising a first binary amorphous metal oxide layer directly on the silicon oxide layer; a second layer comprising a second binary amorphous metal oxide which is different from the first directly on the first layer; a two-dimensional electron gas formed between the first and second layers and an electrode which is directly on the same surface of the first layer that the second layer is directly on and which penetrates the second layer.  These are the main differences between the prior art of record and the device of claims 1 and 7.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONAS TYLER BEARDSLEY whose telephone number is (571)272-3227.  The examiner can normally be reached on 930-600 M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JONAS T BEARDSLEY/Examiner, Art Unit 2811 

/SAMUEL A GEBREMARIAM/Primary Examiner, Art Unit 2811